Title: From Ward Nicholas Boylston to John Quincy Adams, 9 November 1805
From: Boylston, Ward Nicholas
To: Adams, John Quincy



My Dear Sir,
Jamaica plain Roxbury Novr 9th. 1805

The several Letters, for you from Treas the Secretary Treasurer of the united States, Mr. John  Dourdron of Washington and Nathl Williams of Baltimore, I have delivered you  with the Information  I have given you respecting will evoke what I have explained to you verbally  show  the grants of a Claim I have on Bills drawn by the Commissioners of under the Louissianna Convention in favr. of Jonathan Titcomb, Commander of the Brig Mary—taken for Loss & detention of sd Vessell & Cargo by who Captured & carried into Brest in Augt 1794, as will appear by these Authenticated Copies of protest, & the proof property by her Charter-party—as far as Authenticated Copies of both of which I have transmited to Se the Secretary of the Navy, who will please on your application to him on my behalf to deliver you this Business to y     or wi you will please to take such steps—another either agreable to his   the reccommendation conte is Letter or any other that you may deem adviseable or needfull, in as sp I do hereby fully authorize & empower you to act for me in the said concern to the best of yr. Judgement & will be  ameanable for any measures you may judge see fit  best to pursue for my Interest therein 
I am Dr Sr. Most faithfully Yours  sincerely / Your obliged friend & faithfull St. 
